Citation Nr: 0010951
Decision Date: 09/15/00	Archive Date: 11/03/00

DOCKET NO. 98-13 757               DATE SEP 15 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

ORDER

The following correction is made in a decision issued by the
Board in this case on April 26, 2000:

On page 5, line 1 under the heading "ORDER," the date "March 20,
1999" is corrected to read "March 20, 1998."

BETTINA S. CALLAWAY Member, Board of Veterans' Appeals



 
